Case 1:19-cv-09038-GBD Document 33 Filed 05/05/20 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DINO ANTOLINI,

 

 

 

Plaintiff,
-against-

ORDER

AMY MCCLOSKEY; THERESA LAURENT; :
DIMUR ENTERPRISES INC.; EDDIE C K : 19 Civ. 9038 (GBD)
CHUNG; C&S MILLENIUM REAL ESTATE LLC, :

Defendants.

GEORGE B. DANIELS, District Judge:
The May 28, 2020 initial conference is adjourned to September 24, 2020 at 9:30 a.m.
Additional relevant deadlines are as follows:
e Any further pre-discovery motions or letter applications must be submitted before or on
June 30, 2020;

e Any document requests and discovery demands must be made by August 3, 2020, and

 

responses to those demands are due by October 1, 2020;
e Any and all depositions must be conducted and completed between October 2, 2020 and
December 2, 2020; and
e All discovery must be completed by December 31, 2020.
Dated: May 5, 2020

New York, New York
SO ORDERED.

ina, B Danrke

GEPR - DANIELS
ITEB-STATES DISTRICT JUDGE

 

 

 
